      Case 4:20-cv-02605 Document 21 Filed on 11/26/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                     November 26, 2020
                          UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

MAZEN ALI,                                      §
                                                §
         Plaintiff,                             §
VS.                                             § CIVIL ACTION NO. 4:20-CV-2605
                                                §
                                                §
THE TEXAS A&M UNIVERSITY
                                                §
SYSTEM, et al,                                  §
                                                §
         Defendants.

                                  ORDER OF DISMISSAL

       In accordance with the Voluntary Notice of Dismissal, this action is DISMISSED

without prejudice pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

                      26th day of November, 2020, at Houston, Texas.
       SIGNED on this ______



                                                ___________________________________
                                                       VANESSA D. GILMORE
                                                  UNITED STATES DISTRICT JUDGE
